Citation Nr: 0125222	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant has verified active duty from December 1990 to 
May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein a 40 percent evaluation for 
lumbosacral strain was confirmed and continued and a total 
rating based on individual unemployability was denied.


FINDINGS OF FACT

1.  The appellant is currently in receipt of the maximum 
schedular evaluation for service connected lumbosacral 
strain.

2.  The appellant has had employment experience as a forklift 
operator and working in a retail business and is currently 
employed as a market sampler.

3.  The appellant's service connected lumbar strain alone 
does not prevent him from engaging in all types of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The maximum schedular evaluation has been assigned for 
lumbosacral strain.  No allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105(d)(5) (West 1991).

2.  The appellant is not unemployable as a result of a 
service-connected disease or disability.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for lumbosacral strain was granted in 
November 1991 and the disability was assigned the maximum (40 
percent) schedular evaluation under 38 C.F.R. § 4.71a; 
Diagnostic Code 5295 (2001).  This appeal stems from a 
September 1999 rating decision that confirmed and continued 
the 40 percent evaluation and also denied a total rating 
based on individual unemployability.

The appellant testified before the Board in July 2001.  He 
stopped working as a forklift operator in 1995 because his 
back was really bothering him and causing him to miss too 
much work.  He worked for Wal-Mart for three months but they 
fired him after they found out about his back.  He was 
currently working as a market sampler four days a week.  He 
did not want any employer to know about his back because he 
was afraid he would get fired.  He got a shot in his back 
that gave him pain relief for a year, but now the pain was 
back.  Sitting or driving for a long period aggravated his 
back and made his leg go numb.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
advised the appellant in March 2001 of the provisions of the 
newly enacted VCAA and we hold that both the duties to notify 
and assist the appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the March 2001 VCAA letter, the September 1999 rating 
decision, and the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of this 
appeal, the appellant and his attorney were given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim for an increased rating/total 
rating.  In the VCAA notification letter, the RO specifically 
advised the appellant and his attorney of the evidence 
necessary to substantiate his claim for an increased rating 
or total rating and noted the evidentiary defects existing in 
the claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  The appellant has stated that he had two periods of 
service, although only the second period of service has been 
verified.  Service medical records for the second period of 
service were previously obtained and associated with the 
claims folder.  The RO's efforts to obtain any additional 
service medical records are documented in the claims folder.  
Requests were made on multiple occasions to the appellant's 
National Guard unit.  No additional records were available.  
In light of this evidence and also since the claimed injury 
was during the second period of service and is service 
connected, we hold that additional service medical records 
are not available and that further efforts to obtain them 
would be futile as well as of no benefit to the appellant.  
The issue before the Board is one of a determination of the 
current level of disability associated with lumbosacral 
strain.  The report of a computed tomography scan conducted 
in June 1991 under the direction of Dr. Crump is of record.  
The appellant identified treatment in the early 1990's by 
Jerome McFadden, M. D. but also indicated that he had been 
unable to find that physician and that he had lost his 
license.  In view of this, and the fact that this evidence 
would precede the appeal period by a number of years, we hold 
that a Remand in order to try to obtain this evidence would 
be futile and not result in any benefit to the appellant.  
The appellant has not referenced any additional unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.  

A hearing was conducted before the Board in July 2001 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in January 1999 that specifically 
addressed the level of disability associated with lumbosacral 
strain as well as his employability.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased rating.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant is currently service connected for lumbosacral 
strain and the disability has been evaluated under the 
applicable criteria for lumbosacral strain.  Severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign; marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, is assigned a 40 percent rating.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, is 
assigned a 20 percent rating.  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
rating.  With slight subjective symptoms only, a 0 percent 
rating is warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5295 
(2001).  

Thus, the appellant is currently in receipt of the maximum 
schedular evaluation for this disability.  Evaluating the 
appellant under the criteria for limitation of motion of the 
lumbar spine would not afford the appellant a higher 
evaluation as 40 percent is the highest evaluation available 
under those criteria as well.  38 C.F.R. § 4.71a; Diagnostic 
Code 5292 (2001).  The appellant is not service connected for 
any other disability with regard to the lumbosacral spine, 
nor is there a basis in the evidence for the Board to 
consider any other diagnostic criteria.  We note that 
although the computed tomography scan in June 1991 identified 
very slight annulus bulging at L3-L4 and at L5-S1, more 
recent VA Medical Center records in December 1998 indicated 
that both X-ray examination and magnetic resonance imaging 
had been normal.  No radicular symptoms were noted on VA 
examination in January 1999.  Intervertebral disc syndrome 
has not been diagnosed.  Therefore, no issue remains before 
the Board.  38 U.S.C.A. § 7105(d)(5) (West 1991).  As the 
appellant is in receipt of the maximum schedular evaluation 
for his service connected lumbosacral spine disability, 
further discussion of the medical evidence or analysis of 
functional impairment would serve no useful purpose.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 
Vet. App. 7, 10-11 (1996). 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for lumbosacral strain are 
adequate as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  The 
assignment of the maximum schedular rating for this 
disability is recognition of substantial interference with 
employment.  However, competent, objective evidence of marked 
inference with employment or frequent periods of 
hospitalization has not been shown.  The appellant testified 
that he is currently employed and has reported no 
hospitalizations for this disability.

Total rating based on individual unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2001).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. 
§§ 4.16(a),4.19 (2001), Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).

In turning to the facts of the instant appeal, the Board 
notes that service connection is in effect for lumbar strain 
and that it is assigned a 40 percent evaluation.  Thus, the 
appellant does not meet the schedular criteria for a total 
rating for compensation based on individual unemployability.  
The Board has considered whether there is an extraschedular 
basis for a grant of a total rating for compensation based on 
individual unemployability.

The record reflects that the appellant has had employment 
experience as a forklift operator, salesman, working in a 
retail business and was currently employed as a market 
sampler.  The record reflects that the appellant's only 
service connected disability is his lumbar strain, currently 
rated 40 percent disabling.  

A VA examination was conducted in January 1999.  The 
appellant reported a steady progression in pain over the last 
several years.  It was clearly aggravated by activity or 
prolonged inactivity.  He stated that he was unable to hold a 
job.  He tried to remain active with daily-living type 
activities.  On examination his movement appeared extremely 
painful and he would not flex at all because of severe pain.  
There was no muscle spasm and the lumbosacral muscle groups 
appeared to be normal.  There was no tenderness over the 
lumbosacral area.  The appellant was able to point to a 
discrete 5-cm. area over the sacrum as the source of his 
pain.  He had full range of motion in the lower extremities 
and no neurological deficits.  Magnetic resonance imaging in 
1998 had been negative for lumbosacral spine disease or 
abnormalities or disc disease.  The VA examiner indicated 
that the appellant was suffering from a chronic low back 
injury whose exact nature was not known.  It could possibly 
be a sacroiliitis.  The examiner concluded that the appellant 
was disabled from engaging in active employment and was 
markedly debilitated in terms of activity at that time and 
for 2-3 years prior.  

The appellant testified before the Board in July 2001 that he 
was working as a market sampler 4 days per week.  In July 
1999 the appellant could not be reached by telephone at home 
because he was at work.

The Board has considered the VA examiner's opinion and notes 
that according to the appellant's testimony, he was between 
jobs at the time of the examination.  By the time he came to 
testify before the Board he was again employed.  Therefore, 
in light of the appellant's current, active employment after 
the VA examination, we accord the examiner's opinion that the 
appellant was disabled from engaging in active employment 
very little probative value.  The appellant's testimony does 
not support a total rating for compensation based on 
individual unemployability since he has testified that he is 
employed again.  Therefore, the preponderance of the evidence 
is against the claim.  Although the appellant's service 
connected lumbar strain disability obviously constitutes a 
significant industrial impairment, (as is recognized by the 
assignment of the maximum schedular evaluation) in the 
Board's judgment, the evidence clearly establishes that that 
condition of itself is insufficient to prevent him from 
engaging in all types of substantially gainful employment.  
It follows that entitlement to a total rating based on 
individual unemployability is not in order.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2001).

As the undersigned concludes that the weight of the evidence 
is against the appellant's claim to a total rating for 
compensation purposes based upon individual unemployability, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).  Accordingly, a total rating based on individual 
unemployability due to the appellant's service- connected 
disorders is denied. 



ORDER

An increased rating for lumbosacral strain is denied.  A 
total rating for compensation based on individual 
unemployability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

